              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    EMANUEL FORD,

                  Plaintiff,
             v.                           Case No. 17-12933
                                          Hon. Terrence G. Berg
    CITY OF DETROIT, CITY OF
    DETROIT POLICE
    DEPARTMENT, JOHN SVEC,
    and JOHN DOE,

                  Defendants.

       ORDER DENYING PENDING MOTIONS WITHOUT
     PREJUDICE PENDING SETTLEMENT CONFERENCE
     On August 8, 2018, Defendants filed a Motion for Judgment on

the Pleadings pursuant to Fed. R. Civ. P. 12(c). ECF No. 13. On

September 21, 2018, Plaintiff filed both a Response to Defendants’

Motion, ECF No. 18, and a Motion to Amend the Complaint, ECF

No. 20. Both Defendants’ Motion for Judgment on the Pleadings

and Plaintiff’s Motion to Amend the Complaint are fully briefed but

remain pending. During a telephone conference on October 31,

2018, parties indicated that they would be open to referral to

Magistrate Judge Whalen, who is assigned to this case, for a

settlement conference.



                                 1
 
      The Court referred the case to Magistrate Judge Whalen on

December 4, 2018. ECF No. 27. The parties are scheduled to appear

before Judge Whalen for a settlement conference on February 28,

2019. ECF No. 28. In light of this schedule, the Court DENIES

WITHOUT PREJUDICE Defendants’ Motion for Judgment on the

Pleadings (ECF No. 13) and Plaintiff’s Motion to Amend the

Complaint (ECF No. 19). The parties are given leave to re-file these

motions, should they wish to do so, if settlement negotiations are

unsuccessful.


      SO ORDERED.



    Dated: December 17, 2018 s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE


                         Certificate of Service
         I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on
    December 17, 2018.
                              s/A. Chubb
                              Case Manager

 




                                     2
 
